CIRrm AL                                                 08/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0306


                                       DA 20-0306
                                                                         ELE
STATE OF MONTANA,
                                                                          AUG 1 0 2020
                                                                        Bowen Greenwood
            Plaintiff and Appellee,                                   Clerk of Supreme Coun
                                                                         State nf Montana


      v.                                                           ORDER

PAMELA JO POLEJEWSKI,

            Defendant and Appellant.


       Jamie Contreras ofCotati, California, has petitioned for permission to appear pro hac
vice before this Court in the above-entitled cause.
      Having reviewed the application and having determined that, as required by our Rules
for Admission to the Bar of Montana,Petitioner is currently in good standing with another
state jurisdiction in which Petitioner is adinitted to the practice of law, Montana counsel
listed in the application is in good standing with the State Bar of Montana, and this is the
first appearance ofPetitioner and Petitioner's firm under the pro hac vice rules,
      IT IS HEREBY ORDERED that the application ofjamie Contreras to appear pro hac
vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide-copies ofthis order to Jamie Contreras,to all counsel
of record in this appeal, and to the State Bar of Montana.
      DATED this ii9111:y of August, 2020.

                                                 For the Court,




                                                                Chief Justice